DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to method of making a catheter assembly, classified in A61m 2207/00.
II. Claims 11-14, drawn to blood flash indicator for a catheter, classified in A61M5/0693.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of making is used to make a materially different product and the product is not used in the process of making.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different search fields and strategies that would create a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd Wight on 7/25/2022 a provisional election was made without traverse to prosecute the invention of I) Method of making a catheter assembly, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The IDS form(s) submitted on 01/22/2020, 07/17/2020, 10/17/2020, 03/25/2021, 09/12/2021, 12/13/2021, and 03/14/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teoh (US 2015/0190570 A1).
In regards to claim 1:
A method of making a catheter assembly, comprising: forming a catheter (Fig. 2 element 10), comprising: a catheter tube (Fig. 2 element 413); and a catheter hub coupled to a proximal end of the catheter tube (Fig. 2 element 405), the catheter hub including a valve (Fig. 2 element 411); forming a fluid control component (Fig. 2 element 409, Fig. 3 element 500), comprising: a conduit fluidly connecting a proximal opening in a proximal end of the fluid control component to a distal opening in a distal end of the fluid control component (Fig. 3 element 506 para. 51 “a distal end 502 and a proximal end 504 with a lumen 506 extending therebetween”); and a plurality of longitudinally extending ribs disposed on an exterior surface of the fluid control component, each of the ribs extending from the proximal end to the distal end (Fig. 3 elements 508); and positioning the fluid control component into the catheter hub so that the fluid control component is movable between: a first position with the distal end positioned proximal of the valve (Fig. 2 elements 411 and 407 relative positions. valve closed); and a second position with the distal end positioned distal to the valve (Para. 50 “Due to the construction of the valve 411, discussed in detail hereinafter, pressure applied by the connector 407 causes the valve 411 to open, such as forcing the distal end of the actuator 409 to open the valve, placing the connector 407 in fluid communication with the catheter hub 405, and in turn, the catheter tube 16 (FIG. 1) and ultimately a patient (not shown)”, Para. 52 “The tip of the actuator is sized and shaped to at least partially project through the disc at the slits, which forms an opening for accommodating the tip of the actuator. When the actuator enters the slits, the tip of the actuator deflects the flaps 848 to open fluid communication between the connector 407 (FIG. 2) used to move the actuator and the catheter tube”)
In regards to claim 2:
The method of making according to claim 1, wherein the valve includes a tricuspid valve including three slits (Para. 52 “However, other slit configurations including the number of slits and radial spacing of the slits are contemplated. The slits can also be evenly spaced or un-evenly spaced around the circumference of the disc. Moreover, the slit arrangements can vary, such having a Y-shape or a narrow X-shape.” (emphasis added)).
In regards to claim 3:
The method of making according to claim 2, wherein an outer termination point of each slit is a staggered termination point (Para. 52 “The slits can also be evenly spaced or un-evenly spaced around the circumference of the disc.” considered to be staggered by the un-even spacing around the circumference of the disc).
In regards to claim 4:
The method of making according to claim 1, wherein each of the ribs includes a shoulder at an intermediate point between the proximal end and the distal end (Fig. 3 element 508 “transition” or step forms a shoulder at an intermediate point. Para. 51 “ In other embodiments, as shown, they have different radial depths with one or more transitions in between.”.
In regards to claim 5:
The method of making according to claim 1, wherein the fluid control component has a generally conical shape (para. 51 “In still other embodiments, the fins taper radially outward from the distal end to the proximal end of the actuator.” radially outward taper considered to form a generally conical shape).
In regards to claim 8:
The method of making according to claim 1, wherein the plurality of longitudinally extending ribs comprise four equally spaced longitudinally extending ribs around a circumference of the fluid control component (Fig. 3 elements 508, Para. 51 “the fins 508 are evenly spaced around the outer surface 510 of the actuator 500 to form flow channels or paths 512 on the outer surface of the actuator.”).
In regards to claim 9:
The method of making according to claim 1, wherein each of the plurality of longitudinally extending ribs extend proximal of the proximal opening (Fig. 3 elements 534).
In regards to claim 10:
The method of making according to claim 1, wherein the fluid control component further comprises a fluid flow channel between each of the plurality of longitudinally extending ribs (Fig. 3 elements 512. Para. 51 “to form flow channels or paths 512 on the outer surface of the actuator.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2015/0190570 A1) in view of Stout et al. (US 8,679,063).
In regards to claim 6:
The method of making according to claim 1, taught by Teoh as described in parent claim rejection above.
Teoh does not appear to explicitly teach the annular ridge and notch as claimed.
Stout teaches, wherein the catheter hub includes an annular ridge defined proximal of the valve (Figs. 9 and 12 element 372), and wherein each of the plurality of longitudinally extending ribs includes a notch at an intermediate portion between the proximal end and the distal end (See annotated Fig. 9 below, notch), the notch engaging the annular ridge in the first position (See annotated Fig. 9 below)

    PNG
    media_image1.png
    237
    286
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plurality of longitudinally extending ribs and hub taught by Teoh to include the notch and annular ring, respectively, taught by Stout. This would have been motivated by improving holding of the fluid control component when not in use. The annular ridge and notch aid in preventing the fluid control component from prematurely opening the valve if dropped or moved. This is accomplished by the increased frictional fit of the notch and annular ridge.
In regards to claim 7:
The method of making according to 6, taught by Teoh in view of Stout, as described in parent claim rejection above.
Teoh in view of Stout teaches, wherein each of the plurality of longitudinally extending ribs further includes a protrusion at the proximal end configured to engage the annular ridge in the second position (Teoh Fig. 3 element 534. Considered fully capable of interacting with the ridge taught by Stout as they would function in the same manner as shown in annotated Fig. 12 of Stout below.

    PNG
    media_image2.png
    266
    309
    media_image2.png
    Greyscale

See claim 6 rejection above for combination and motivation to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783